Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 13 October 2021 are acknowledged.  Claims 19-20, 22-25, 27-30, and 32-37 are currently pending. Claims 32-36 were previously withdrawn (non-elected invention).  Claim 19 is currently amended.  Claims 1-18, 21, 26, and 31 are cancelled.  Claim 37 is newly added.  Claims 19-20, 22-25, 27-30, and 37 are examined on the merits within. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 13 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,813,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Modified Rejections 
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 19-20, 22-25, 27-30, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamoto (WO2013/108410) in view of Loeffler et al. (U.S. Patent Application Publication No. 2012/0183479).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding instant claim 22, the core comprises a monosaccharide-polyol selected from mannitol, erythritol, xylitol, or sorbitol.  See claim 3. The core is uncolored.  See page 6, line 6. The multilayer coating surrounding the core comprises at least one organic inner layer and at least one organic outer layer of different color and entrapping respectively at least one colorant.  See page 6, lines 7-10. 
	Regarding instant claim 23, the polymer (i.e., wall forming material) is present in 0.5 to 20% by weight of the microcapsule.  See page 16, lines 3-4. The colorants are present in 20 to 90% of the microcapsule.  See page 20, lines 8-9.  The lipid based material is present in 0.05 to 5% by weight of the microcapsule.  See page 20, lines 25-26.  
	Regarding instant claim 24, the core is contained in an amount of 1 to 50%, in particular 10 to 20% by weight with respect to the total weight of the microcapsule.  See page 12, lines 24-26. 
	Regarding instant claims 27-28, the lipid based material is preferably a phospholipid such as hydrogenated lecithin.  See claim 5. 
	Regarding instant claim 29, the colorant is an inorganic pigment, preferably a metal oxide.  See page 10, lines 19-20. 
	Although Kawamoto teaches the size of the microcapsule, Kawamoto does not teach the thickness of the core and shell.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the core to have an average diameter between 1 and 1000 µm and a shell layer of 1 to 500 µm since these are known effective parameters for microencapsulated colorants. One would have been motivated, with a reasonable expectation of success, since Loeffler et al. teach the effectiveness of microencapsulated colorants of the specified size within personal care compositions.  It would have been well within the purview of the skilled artisan to modify the thickness of each layer depending on the type and intensity of color desired while maintaining the microcapsule thickness taught by Kawamoto as being effective in personal care compositions.   Since Kawamoto teaches that the microcapsules rupture upon rubbing or pressing on the skin in order to release their content, a pressure breakable wall layer is involved.  See page 8, lines 17-20.  It is also noted that Kawamoto teaches at least one layered coating surrounding said core, the layered coating comprising at least one polymer, at least one colorant, and at least one lipid-based material.  See claim 1.  It would have been well within the purview of the skilled artisan at the time the invention was made to derive the layers of the microcapsule, i.e., multiple inner layers, and outer color layer surrounding the pressure breakable wall, or an outermost protective layer to optimize the coloration/gradation pattern while improving bleed and shatter resistance, or varying types of colorants in each layer.  See page 4, lines 1-9.  In addition, Kawamoto teach external layers comprising polyacrylate, i.e., an outermost protective layer.  


Response to Arguments
	Applicants’ arguments filed 13 October 2021 have been fully considered but they are not persuasive. 
5.	Applicants argued, “None of the cited references teach a wall forming material comprising a hydrophilic polymer capable of forming a hydrogen bond with water or an alcohol compound.”
	In response to applicants’ arguments, Kawamoto et al. teach the layered coating surrounding the core comprises at least one hydrophilic polymer selected from polysaccharides such as starch and cellulose derivatives.  See claim 4.  The hydrophilic polymers are soluble in water or alcohols such as glycols or polyols.  See page 13, lines 10-11.
	Thus this rejection is maintained. 

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615